Citation Nr: 0102194	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of a 
concussion.

2. Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel





REMAND

The veteran served on active duty from November 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran claims that service connection is warranted 
because he currently experiences residuals of a concussion 
and a bilateral hip disorder as a result of his period of 
military service.  Specifically, he alleges that his present 
disabilities are linked to his period of military service 
because, during this time, he was involved in an automobile 
accident and placed in decompression chambers.  

In this regard, the Board notes that the veteran's service 
medical records confirm that he sustained a concussion as a 
result of an automobile accident.  However, these records and 
his service personnel records are silent with respect to his 
placement in a decompression chamber.  Additionally, with 
respect to the veteran's assertions of being placed in 
decompression chambers during his period of service, a 
September 1997 response from the National Personnel Records 
Center (NPRC) reflects that there was no information to show 
that the veteran had engaged in decompression training.

The evidence of record includes a December 1996 report of VA 
examination of the hips and for epilepsy and narcolepsy.  The 
hip examination report reflects a diagnosis of bilateral 
total hip replacement secondary to AVN (avascular necrosis).  
This examination report further includes the examiner's 
comment that there is a known association of AVN to 
decompression exercises and that "this would speak for 
etiology of AVN rather than ETOH (alcohol) if [the veteran's] 
account is accurate."  Additionally, the report of epilepsy 
and narcolepsy examination includes a diagnosis of history of 
GTC (generalized tonic-clonic) seizure disorder, prior 
history of concussion/loss of consciousness, probably post 
traumatic, apparently complete remission.  

Significantly, the December 1996 VA examination reports do 
not reflect that the physicians who conducted the 
examinations were provided with the veteran's claims file for 
review in connection with these examinations.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that the fulfillment of the duty to 
assist includes a thorough and contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
residuals of a concussion or hip 
impairment since service.  After 
securing the necessary release, the RO 
should obtain all records which have 
not been previously secured.  

2. The veteran should be afforded 
examinations by appropriate 
specialists in order to determine the 
present nature and severity of his hip 
impairment as well as any present 
residuals of a concussion.  The claims 
folder must be made available to the 
examiners in conjunction with the 
examinations.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  Each 
examiner should express an opinion as 
to the etiology and approximate date 
of onset of any diagnosed hip disorder 
or residuals of a concussion.  The 
examiners should provide an opinion as 
to the degree of probability that any 
hip disorder or residuals of a 
concussion are related to the 
veteran's period of service, to 
include injuries sustained as a result 
of the automobile accident.  A 
complete rationale for any opinion 
expressed should be provided.  If an 
opinion cannot be expressed without 
resorting to speculation, it should be 
so stated.

3. After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the veteran's claims.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  For further guidance on 
the processing of this case in light 
of the changes in the law, the RO 
should refer to VBA Fast Letters 00-
87, 00-92, and 01-02, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to report for examination may adversely affect 
his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


